Peb Cubiam.
This case involves the same certificate considered in Hughes v. Modern Woodmen of America, supra, page 458, 145 N. W. 387. Plaintiff, the daughter of the assured, brought this action in the district court of Hennepin county to recover thereon. The trial court found that she was not the beneficiary thereunder and directed judgment for defendant. She made a motion for a new trial which was denied, and she appealed. The case is controlled by the decision in the Hughes case and the order appealed from is affirmed.